Per Curiam,
And now, to wit: February 11, 1903, this case having been argued and considered, it is adjudged and decreed that so much of the injunction as prohibits and enjoins the Tindel-Morris Company and the Frankford Steel & Forging Company, and the officers thereof from in any manner dismantling the plant, removing its machinery or otherwise materially changing its present method of operation until final hearing is affirmed. The rest of the injunction is reversed and dissolved, the appointment of receivers is revoked and they are ordered forthwith to turn over the property to the officers of Frankford Steel & Forging Company and file an account of their transactions.
Per Curiam,
February 20, 1903:
It appearing that question has arisen as to the extent of the decree of February 11, 1903 .... it is now further adjudged and decreed that the officers of the Frankford Steel & Forging Company are not enjoined from discharging of removing the superintendent and such of the managers, employees and oper-" atives of the said company, including Robert F. Devine, as they may deem expedient, and the said officers shall havé full authority and control over all matters concerning the conduct of the works pursuant to the method of operation which was in existence at the time the special injunction issued.